DETAILED ACTION
This communication is in respond to application filed on August 11, 2020 in which claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 9,426,180 (hereinafter referred as Pat. ‘180). Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Pat. ‘180 in view of US PG-PUB No. 2008/0163334 A1 to Perich et al. (hereinafter Perich). Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Pat. ‘180 in view of US PG-PUB No. 2009/0178102 A1 to Alghathbar et al. (hereinafter Alghathbar). 
With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 9,426,180
1. Apparatus, comprising: a hardware processor; and computer memory holding computer program code, the computer program code executed by the hardware processor and configured to: 




store a template that define logic configured to perform a security operation associated with a service, the logic being common to at least a set of content providers that use the apparatus, and wherein the service is associated with a set of policies; 


receive a request to access content that is protected by a given one of the set of policies; responsive to receipt of the request, determining whether the request is associated with digital property and path data that is matched for a particular content provider and a policy; upon a determination of a match, retrieving information associated with the policy using one or more response headers over a response header interface; setting at least one variable defined in the policy into the template to enforce the policy with respect to the request; and thereafter executing the logic to perform the security operation associated with the service; wherein the information and the template remain bifurcated until receipt of the request for the content.


9. The system as described in claim 8 wherein the security service is one of: token authentication, content targeting, media encryption, and media player verification.
3. The apparatus as described in claim 1 wherein the information comprises customer-specific parameters.
10. The system as described in claim 8 wherein the information comprises customer-specific parameters received via the display interface.
4. The apparatus as described in 1 wherein the information is stored as an Edge Side Include (ESI) fragment.
11. The system as described in claim 8 wherein the information is stored as an ESI fragment.
5. The apparatus as described in claim 1 wherein the information is stored in a pre-compiled decision tree.
12. The system as described in claim 8 wherein the information is stored in a pre-compiled decision tree.
6. The apparatus as described in claim 1 wherein, as between the template and the information, the template is relatively static and the information is adapted to be updated as necessary to enforce a change to the policy.
13. The system as described in claim 8 wherein, as between the security metadata template and the information, the security metadata template is relatively static and the information is adapted to be updated as necessary to enforce a change to the security policy.
7. The apparatus as described in claim 1 wherein the information comprises a path value that points to content in a customer configuration that is to be protected by the policy.
7....digital property and path data that is matched for the particular content provider and the information defining the security policy....14.... display interface is adapted to be used to create and manage the one more security policies....
10. The apparatus as described in claim 1 wherein the information comprises a set of features active and enabled for the policy.
1.... stitching the information into the security metadata template by setting at least one variable defined in the security policy into the security 

9. The system as described in claim 8 wherein the security service is one of: token authentication, content targeting, media encryption, and media player verification.
12. The apparatus as described in claim 1 wherein the information comprises an assignment of the policy to a media player component.
15. The system as described in claim 8 wherein the display interface is adapted to be used to assign security policies to media content or player components.


As per claim 8, Pat. ‘180 does not recite the information comprises a range of time for which the policy will be valid, however, in an analogous art in network security policy management, Perich disclosed security policy management utilizing information including a range of time for which the policy will be valid (Perich, par 0066, configuration policies have associated validity time period used for policy enforcement); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Pat. ‘180 to incorporate the policy validity time periods used for policy enforcement as disclosed by Perich, such modification would provide increased system flexibility by allowing dynamic policy configurations.
As per claim 9, Pat. ‘180 does not recite the information comprises a range of time for which the policy will be valid, and a policy history, however, in an analogous art in network security policy management, Alghathbar disclosed utilizing security policy information including d a policy history (Alghathbar, par 0068, 0077, policy history information used for dynamic access control and facilitate auditing); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Pat. ‘180 to incorporate the utilization of policy history information as disclosed by .

Claims 1-7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,794,295 (hereinafter referred as Pat. ‘295). Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Pat. ‘295 in view of US PG-PUB No. 2008/0163334 A1 to Perich et al. (hereinafter Perich). Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Pat. ‘295 in view of US PG-PUB No. 2009/0178102 A1 to Alghathbar et al. (hereinafter Alghathbar).
With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 9,794,295
1. Apparatus, comprising: a hardware processor; and computer memory holding computer program code, the computer program code executed by the hardware processor and configured to: 

store a template that define logic configured to perform a security operation associated with a service, the logic being common to at least a set of content providers that use the apparatus, and wherein the service is associated with a set of policies; receive a request to access content that is protected by a given one of the set of policies; 





8. The system as described in claim 7 wherein the service is one of: token authentication, content targeting, media encryption, and media player verification.
3. The apparatus as described in claim 1 wherein the information comprises customer-specific parameters.
9. The system as described in claim 7 wherein the information comprises customer-specific parameters received via the display interface.
4. The apparatus as described in 1 wherein the information is stored as an Edge Side Include (ESI) fragment.
10. The system as described in claim 7 wherein the information is stored as an ESI fragment.
5. The apparatus as described in claim 1 wherein the information is stored in a pre-compiled decision tree.
11. The system as described in claim 7 wherein the information is stored in a pre-compiled decision tree.

12. The system as described in claim 7 wherein, as between the template and the information, template is relatively static and the information is adapted to be updated as necessary to enforce a change to the policy.
7. The apparatus as described in claim 1 wherein the information comprises a path value that points to content in a customer configuration that is to be protected by the policy.
7....digital property and path data that is matched for the particular content provider and the information defining the policy...13.... display interface is adapted to be used to create and manage the one more policies...
10. The apparatus as described in claim 1 wherein the information comprises a set of features active and enabled for the policy.
1.... stitching the information into the template by setting at least one variable defined in the policy into the template, and thereafter executing the logic to enforce the policy with respect to the request...
11. The apparatus as described in claim 10 wherein the set of features comprises one of: token authentication, content targeting, media encryption, and media player verification.
8. The system as described in claim 7 wherein the service is one of: token authentication, content targeting, media encryption, and media player verification.
12. The apparatus as described in claim 1 wherein the information comprises an assignment of the policy to a media player component.
14. The system as described in claim 7 wherein the display interface is adapted to be used to assign policies to media content or player components.


As per claim 8, Pat. ‘295 does not recite the information comprises a range of time for which the policy will be valid, however, in an analogous art in network security policy management, Perich disclosed security policy management utilizing information including a range of time for which the policy will be valid (Perich, par 0066, configuration policies have associated validity time period used for policy 
As per claim 9, Pat. ‘295 does not recite the information comprises a range of time for which the policy will be valid, and a policy history, however, in an analogous art in network security policy management, Alghathbar disclosed utilizing security policy information including d a policy history (Alghathbar, par 0068, 0077, policy history information used for dynamic access control and facilitate auditing); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Pat. ‘295 to incorporate the utilization of policy history information as disclosed by Alghathbar, in order to allow dynamic access control and facilitating auditing as suggested by Alghathbar (Alghathbar, par 0068, 0077).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "relative static" in claim 6 is a relative term which renders the claim indefinite.  The term "relative static" is not defined by the claim, the specification does not provide a standard for ascertaining 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shafer et al. (US Pat. No. 7,376,719 B1) disclosed application of implementation-specific configuration policies within a network device.
Liu et al. (US Pat. No. 8,510,345 B2) disclosed a method and system for generating a service-oriented architecture policy based on a context model.
Shapiro et al. (US Pat. No. 7,555,769 B1) disclosed a method and system implementing security policy user interface.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491